\COQ\IC\U'-wa-‘

NNNNNNNNN\_\_o-»o_o_\_l-\\-»c-»o_
m\lc\UlAWN-‘Q\Qm\lo\§l\-PWN'-‘Q

 

ROBERT T. ROBBINS, ESQ.
Nevada Bar No. 6109
rrobbins@robbinslawf`lrm.legal
ELIZABETH B. LOWELL, ESQ.
Nevada Bar No. 8551
elowell@robbinslawfinn.legal
ROBBINS LAW FIRM

1995 Village Center Circle, Suite 190
Las Vegas, NV 89134

T: (702) 889-6665; F: (702) 889-6664

U.S. BANK TRUST, N.A., AS TRUSTEE
FOR LSF9 MASTER PARTICIPATION
TRUST,

Plaintiff,
vs.

CARLOS MIRANDA, an individual;
ANTONIA M[RANDA, an individual;
JENNIFER UZAN ST. JOHN (a.k.a.
JENNIFER UZAN), an individual; and
STERLING AT SILVER SPRINGS
HOMEOWNERS ASSOCIATION; a domestic
non-profit corporation,

Defendants.

 

 

 

3ase 2:18-cv-02008-RCJ-CWH Document 32 Filed 03/06/19 Page 1 of 3

Attorneys for Sterling at Silver Springs Homeowners Association

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

CASE NO: 2:18-cv-02008-RCJ-CWH

STIPULATION AND ORDER TO
CONTINUE HEARING ON DEFENDANT
STERLING AT SILVER SPRINGS
HOMEOWNERS ASSOCIATION’S
MOTION TO DISMISS lECF #161,
PRESENTLY SET FOR MARCH 8, 2019
at 10:15 am, TO MAY 10, 2019 at 9:00 am
in COURTROOM 4B

(FIRST REQUEST)

COMES NOW, Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation
Trust (“Plaintif’t" or “US Bank”), by and through their attorneys of record, Robert A. Riether, Esq.,
and Rock K. Jung, Esq., of the law firm of Wright, Finlay & Zak, LLP; Defendants, Carlos
Miranda, Antonia Miranda, and Jennifer Uzan St. John (a.k.a Jennifer Uzan) (collectively, the
“Owners”), by and through their attorneys of record Michael Beede, Esq. and James W. Fox, Esq.

of the law office of Mike Beede; and Defendant Sterling at Silver Springs Homeowners Association

 

\ooo\lo\u~.l>w~._-

NNNNNNNNNo-Io_\-¢o_»-¢»-Ic_o-I»-I»-I
m\lo\§l\¢§u~'_©\o®\lo\m¢§WNF-‘Q

DATED this 5"‘ day of March, 2019.

THE LAW OFFICE ol-‘ MlKE BEEDE

/s/ Mike Beede

 

MchAEL BEEDE, ESQ.

Nevada Bar No. 13122

JAMES W. FOX, ESQ.

Nevada Bar No. 13122

E-Mail: 1`immijlegallv.com

2470 St. Rose Pkwy, Suite 201
Henderson, Nevada 89074

Attorneys For:

Defendants, Carlos Miranda, Antonia
Miranda, Jennifer Uzan St. John (a.k.a
Jennij?er Uzan)

 

 

itase 2:18-cv-02008-RCJ-CWH Document 32 Filed 03/06/19 Page 2 of 3

(“Silver Springs,” “Defendant” or “HOA”), by and through their attorneys of record, Elizabeth B.
Lowell, Esq., of the Robbins Law Firm, hereby stipulate as follows:

Personal and family obligations of counsel for Silver Springs prevent her from attending the
oral argument on the Motion to Dismiss filed by Silver Springs [ECF #16] on November 27, 2018,
and presently set for oral arg\nnent before the Court on March 8, 2019 at 10: 15 am.

Consequently, the parties agree that the hearing on Silver Springs’ Motion to Dismiss [ECF
#16] will be continued and held on May 10, 2019, at 9:00 am, in Courtroom 4B.

This request for a continuance is not intended to cause delay or prejudice to any party.

DATED this 5"‘ day of Mar¢h, 2019.
wRIGHT, FINLAY & zAK, LLP

/s/ Rock Jung

Robert A. Riether, Esq.

Nevada Bar No. 12076

Rock K. Jung, Esq.

Nevada Bar No. 10906

7785 W. Sahara Ave., Suite 200

Las Vegas, NV 89117

(702) 475-7964; Fax: (702) 946-1345
esmith(a)wrigl_itlegal.net

rjung@wrightlegal.net
Attorneysfor Plaintiff U.S. Bank Trust, N.A.,

as Trustee F or LSF 9 Master Particz]pation
Trust ~

 

\QO°\IG\U\-l>wl~)'-‘

NNNNNNNNNl-‘v-‘o-¢o-»\-¢o-o~_\__
OO\IC\U\¢§WN°-‘Q\CO°NG\L/\ALHN_Q

 

3ase 2:18-cv-02008-RC.J-CWH Document 32 Filed 03/06/19 Page 3 of 3

DATED this 5"‘ day of Mar¢h, 2019.

TI'IE ROBBINS LAW FlRM

/s/ Elizabeth Lowell

 

ELIZABETH B. LOWELL, ESQ.
Nevada Bar No. 8551

E-Mail: elowell@robbinslawtirm.legal
1995 Village Center Cir., Suite 190

Las Vegas, Nevada 89134

Attorneys for.‘

Defendant, Sterling at Silver Springs
Homeowners Association

ORDER
lT IS HEREBY ORDERED that the hearing on Silver Springs Motion to Dismiss [ECF #16],

presently set for March 8, 2019 at 10:15 am, will be continued and will be held on May 10, 2019 at

9:00 am in Courtroom 4B of the Lloyd George Federal Courthouse, 333 S. Las Vegas, Blvd., Las

 

 

Vegas, NV, 89101.
IT IS SO ORDERED. z
UNITED sTATd§' DISTRICT JUDGE
Respectfiilly Submitted by: 3 .""] _ Q`C) \ C(
ROBBINS LAW FIRM
/s/ Elizabeth Lowell

 

ELIZABETH B. LOWELL, ESQ.

Nevada Bar No. 8551

E-Mail: elowell@robbinslawfirm.legal

1995 Village Center Cir., Suite 190

Las Vegas, Nevada 89134

Attorneysfor:

Defendant, Sterling at Silver Springs Homeowners Association

 

 

